Citation Nr: 1449463	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 1950 to November 1952.  He was with the Infantry and engaged in combat service during the Korean War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an October 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for a cervical spine disability claimed as arthritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court). 

In a memorandum decision dated April 2, 2012, the Court vacated the Board's decision as to the aforementioned service connection denial, and returned the issue to the Board for further adjudication.  

In November 2012 and July 2013, the Board remanded the claim for additional development. 

In July 2013, the Board referred to the RO the Veteran's claim of entitlement to service connection for a disability manifested by dizziness, which was raised in his May 2011 brief to the Court.  As the issue has not been adjudicated the Board continues to refer it to the RO for appropriate action.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VA treatment records dated from 2009 to 2014 are part of Virtual VA.  A brief dated in October 2014 from the Veteran's representative is part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, however for reasons explained below the May 2014 VA examiner did not comply with the Board's July 2013 remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998). 

In the July 2013 remand, the Board noted that the Court found that the Veteran was treated for a stiff neck during service and that "the Board must accept that there is evidence of record that establishes the occurrence of an in-service event or injury."  In July 2013, the Board found that the Veteran's previous VA examinations in February 2013 (with a March 2013 addendum) and in April 2013 were based on an inaccurate factual premise as they were based on the Veteran's self-reported medical history which conflicted with his service treatment records.  The Board instructed that the Veteran be afforded a new VA cervical spine examination and that for each identified diagnosis the examiner opine whether it is related to the Veteran's military service.  A review of the file shows that the Veteran has degenerative joint disease of the cervical spine and degenerative disc disease of the cervical spine.  See, e.g., April 2001 VA MRI, VA treatment records dated in November 2006 and in April 2013.

The Veteran was afforded a VA examination in May 2014, however, the examiner only provided an etiological opinion regarding the Veteran's diagnosis of cervical degenerative disc disease.  She failed to discuss the Veteran's degenerative joint disease of the cervical spine.  The May 2014 VA examiner also conducted the April 2013 VA examination where she acknowledged the Veteran's diagnosis of cervical spine arthritis.  Thus an addendum opinion is necessary for the examiner to address the etiology of the Veteran's cervical spine arthritis as the Veteran claims that he has had neck problems since his combat service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the VA examiner who conducted the May 2014 VA examination.  If this examiner is unavailable then another appropriate examiner should render the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should identify the nature of the cervical spine disability.  The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's degenerative joint disease of the cervical spine is related to his combat service in Korea.  The examiner is asked to address the following:

a.) Service treatment records dated in May 1951 which show that the Veteran was treated for a stiff neck with heat and massage.

b.) The Veteran's DD 214 Form which shows he served with the Infantry during the Korean War.

c.) The Veteran's contention that he has had neck problems ever since service where he carried heavy weapons and ammunition due to his duties as an infantryman.  See April 2009 notice of disagreement.  
   
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

2.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

